ORDER
PER CURIAM:
In this original proceeding petitioner sought to have an order made and entered on September 13, 1974, by the Honorable R. D. McPhillips, District Judge, in criminal cause 709 entitled “The State of Montana vs. Duncan Peder McKenzie, Jr., Defendant,” vacated, and for costs and attorney fees.
*301Counsel was heard in oral argument ex parte and the matter taken under advisement.
Thereafter, and on September 23, 1974, the district judge made and entered an order declaring the order of September 13 to be null and void.
While petitioner’s counsel filed a supplementary petition and contends that the district judge had no authority to enter the order of September 23, since its purpose was to grant to petitioner the relief sought from this Court in this proceeding, we accept it and hold the matter to be now moot.
Since counsel are court appointed costs and attorney fees are fixed by the district court.
The relief sought having been now afforded this proceeding is dismissed.